Reversed and Rendered and Memorandum Opinion filed May 15, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00415-CV

                      THE CITY OF HOUSTON, Appellant
                                          V.
                          MARY MCGOWEN, Appellee

                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-18593

               MEMORANDUM                         OPINION
      This interlocutory appeal arises from the trial court’s denial of the City of
Houston’s plea to the jurisdiction. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(8)
(allowing an appeal from an interlocutory order denying a plea to the jurisdiction
by a governmental unit). Because timely formal notice of the claim was not
provided and the City had no actual notice, the trial court erred in denying the
City’s plea. Accordingly, we reverse the trial court’s order denying the City’s plea
to the jurisdiction and render judgment dismissing appellee Mary McGowen’s
claims for lack of subject-matter jurisdiction.
             I. FACTUAL AND PROCEDURAL BACKGROUND

      Mary McGowen filed suit against the City, alleging she was injured in a
traffic accident. McGowen alleged she was a passenger in a vehicle driven by Joel
Steadman Smith, which collided with a City-owned pickup truck driven by
Vincent Smith, a City Public Works Department employee. McGowen sued the
City and both drivers for negligence.1 McGowen alleged she was injured as a result
of the accident and was treated at a hospital for injuries to her neck, back, arm, and
rib cage. McGowen further asserted that the Houston Police Department (“Police
Department”) investigated the accident and filed a report.

      McGowen alleged that the City’s sovereign immunity has been waived
under the Texas Tort Claims Act. See Tex. Civ. Prac. & Rem. Code § 101.021
(providing a limited waiver of immunity for personal injuries proximately caused
by the negligence of an employee acting within his scope of employment arising
from the operation of a motor-driven vehicle). The Texas Tort Claims Act requires
pre-suit notice. See Tex. Civ. Prac. & Rem. Code § 101.101.

      The City filed a plea to the jurisdiction, alleging the trial court lacked
subject-matter jurisdiction because McGowen failed to provide the City with the
required notice under the Texas Tort Claims Act. The City asserted McGowen did
not provide timely formal notice of her claim and the City had no actual notice of
the claim before suit was filed. McGowen asserts that she provided formal notice
to the City by means of a driver’s crash report. McGowen also asserts that the City
had actual notice of her claim sufficient to satisfy the requirements under Texas
Civil Practice and Remedies Code Section 101.101(c). The trial court denied the
plea to the jurisdiction without an evidentiary hearing, and this appeal followed.
1
  After the City filed a motion to dismiss, McGowen non-suited her claims against the City
employee. See Tex. Civ. Prac. & Rem. Code § 101.106(e). McGowen also sued Juana G.
Rodriquez, the owner of the vehicle driven by Joel Steadman Smith, but McGowen’s claims
against Rodriguez are not at issue in this appeal.
                                            2
                   II. ISSUE AND STANDARD OF REVIEW

      In a single issue, the City alleges that the trial court erred in denying the
City’s plea to the jurisdiction because McGowen did not give the City timely
formal notice of her claim and the City did not have actual notice of McGowen’s
claim before suit was filed. The City asserts that the absence of timely notice is an
incurable jurisdictional defect. See Tex. Gov’t Code § 311.034 (“Statutory
prerequisites to a suit, including the provision of notice, are jurisdictional
requirements in all suits against a governmental entity.”).

      A plea to the jurisdiction challenges a trial court’s subject-matter
jurisdiction. City of Dallas v. Carbajal, 324 S.W.3d 537, 538 (Tex. 2010) (per
curiam). Whether a court has jurisdiction is a question of law that is reviewed de
novo. City of Elsa v. Gonzalez, 325 S.W.3d 622, 625 (Tex. 2010) (per curiam).
Therefore, we review a ruling on a plea to the jurisdiction de novo. State v.
Holland, 221 S.W.3d 639, 643 (Tex. 2007). When performing our review of a trial
court’s ruling on a plea to the jurisdiction, we construe the pleadings liberally in
favor of conferring jurisdiction. Tex. Dep’t of Transp. v. Ramirez, 74 S.W.3d 864,
867 (Tex. 2002).

      In a plea to the jurisdiction, a defendant may challenge either the plaintiff’s
pleadings or the existence of jurisdictional facts. Tex. Dep’t of Parks and Wildlife
v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). In this case, the City challenged the
existence of jurisdictional facts. Therefore, this court considers relevant evidence
submitted by the parties when necessary to resolve the jurisdictional issues raised,
as the trial court is required to do. See id. at 227. If the evidence creates a fact
question regarding the jurisdictional issue, then the plea to the jurisdiction must be
denied. See id. at 227–28. But, if the relevant evidence is undisputed or fails to
raise a fact question on the jurisdictional issue, then the court rules on the plea to
the jurisdiction as a matter of law. Id. at 228. In ruling on a plea to the jurisdiction,
                                           3
a court does not consider the merits of the parties’ claims. See id. at 226–28;
County of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002).

III. THE TEXAS TORT CLAIM ACT’S NOTICE REQUIREMENTS

      The Texas Tort Claims Act requires a plaintiff to notify a governmental unit
of a claim in order to invoke a waiver of sovereign immunity under that statute.
Tex. Civ. Prac. & Rem. Code § 101.101. There are two methods of accomplishing
notice: formal written notice and actual notice. See id.

      The purpose of the notice requirement is to ensure prompt reporting of
claims to enable governmental units to gather information necessary to guard
against unfounded claims, settle claims, and prepare for trial. Tex. Dep’t Crim.
Justice v. Simons, 140 S.W.3d 338, 344 (Tex. 2004). The failure to comply with
the notice requirements in the Texas Tort Claims Act deprives the trial court of
subject-matter jurisdiction. City of Dallas v. Carbajal, 324 S.W.3d 537, 537–38
(Tex. 2010) (per curiam).

      A. Formal Notice

      Regarding a claim against a governmental unit based on a waiver of
immunity under the Texas Tort Claims Act, the governmental unit is entitled to
written notice of a claim against it not later than six months after the day that the
incident giving rise to the claim occurred. Tex. Civ. Prac. & Rem. Code §
101.101(a). “The notice must reasonably describe: (1) the damage or injury
claimed; (2) the time and place of the incident; and (3) the incident.” Id. Formal
notice must be submitted in writing. Cathey v. Booth, 900 S.W.2d 339, 340 (Tex.
1995) (per curiam).

      B. Actual Notice

      The Texas Tort Claims Act provides an exception to the written notice
requirement when the governmental unit has “actual notice that . . . the claimant
                                          4
has received some injury.” See Tex. Civ. Prac. & Rem. Code § 101.101(c). The
Supreme Court of Texas analyzed the notice provisions in the Texas Tort Claims
Act in Cathey v. Booth and held that for a governmental unit to have such actual
knowledge, the governmental unit must have knowledge of (1) a death, injury, or
property damage; (2) the governmental unit’s alleged fault producing or
contributing to the death, injury, or property damage; and (3) the identity of the
parties involved.” 900 S.W.2d at 341. The high court later clarified the meaning of
the second requirement by stating:

      What we intended in Cathey by the second requirement for actual
      notice was that a governmental unit have knowledge that amounts to
      the same notice to which it is entitled by section 101.101(a).
Simons, 140 S.W.3d at 347. The Simons court explained that this requirement
“includes subjective awareness of its fault, as ultimately alleged by the claimant, in
producing or contributing to the claimed injury.” Id. Subjective awareness is
required because if a governmental entity is not aware of its fault, it does not have
the same incentive to gather the information the statute is designed to provide. Id.
at 347. “Fault, as it pertains to actual notice, is not synonymous with liability;
rather, it implies responsibility for the injury claimed.” Univ. of Tex. Sw. Med. Ctr.
at Dallas v. Estate of Arancibia, 324 S.W.3d 544, 550 (Tex. 2010).

      C. The City s Notice Provisions

      The City may shorten the time for notice in its charter provisions. See Tex.
Civ. Prac. & Rem. Code § 101.101(b). The City is a home rule city deriving its
power from article XI, section 5 of the Texas Constitution. See Tex. Const. art. XI,
§5. In its plea, the City requested that the trial court take judicial notice of the
provisions of the City’s charter and its status as a Texas home-rule city. See Tex.
Loc. Gov’t Code § 9.008(b). The City’s charter requires notice within ninety days
of the incident. See Houston, Tex., City Charter art. IX, § 11 (1913). The verified
                                          5
notice must include, among other matters, the amount for which the claimant will
settle the claim, the actual residence of the claimant for six months before the
accident, and the names and addresses of witnesses. See id. Compliance with these
charter provisions is mandatory and the timely filing of a written notice of a claim
is a condition precedent to maintenance of a suit against a city for injuries. City of
Houston v. Torres, 621 S.W.2d 588, 590 (Tex. 1981). Notice to the City is
provided through notice sent to the City Secretary. See Houston, Tex., Rev.
Ordinances Ch. 2, art. IV, § 2-74 (1994).

                                    IV. ANALYSIS

      The City asserts it had no notice until suit was filed fourteen months after
the accident, well beyond the ninety days required in the City Charter and the Tort
Claims Act’s six-month notice provision. McGowen alleges in her appellate brief
that a report furnished to the Texas Department of Transportation ( “Transportation
Department”) satisfies the formal notice requirements of the Texas Tort Claims
Act. See Tex. Civ. Prac. & Rem. Code § 101.101(a). She also asserts the City had
actual notice of her claim. See id. § 101.101(c). Whether a governmental unit has
actual notice is a question of fact, but actual notice may be determined as a matter
of law when the evidence is insufficient to raise a fact issue. See Estate of
Arancibia, 324 S.W.3d at 549.

      A. Evidence Offered on Notice Requirements

      In support of its plea, the City attached an affidavit from the City Secretary
averring that McGowen did not provide the City formal notice. The City also
attached authenticated copies of the Police Department accident report and internal
reports by the City’s Public Works & Engineering Department. None of the reports
reflected a passenger in Joel Steadman Smith’s car. None of the reports reflected
that the City was at fault for the accident. The police report reflects that there was a

                                            6
stop sign on Crane, the street on which Joel Steadman Smith’s vehicle was
moving. Although the Police Department report reflects Joel Steadman Smith’s
statement that the City truck “came out of nowhere,” the records reflect that the
City driver did not receive a traffic citation. The City driver’s supervisor filed a
Supervisor Investigation Report stating that the “other driver,” Joel Steadman
Smith, was at fault for the accident and received a citation.

      McGowen filed a verified response to the plea, asserting the City had actual
notice of the claim based on her notification to a City employee. McGowen alleged
that an ambulance took her to “Memorial Hospital” for treatment. While at the
hospital, McGowen spoke to “Mary Russell,” who claimed to be a City employee.
McGowen did not identify the City department for which Russell worked or what
authority, if any, Russell had to investigate an accident for the City. McGowen
asserted that she told Russell that she was injured as a result of the City employee’s
fault. She also claimed that she completed a Driver’s Crash Report on the day of
the accident (January 14, 2010) and she mailed it to Mary Russell on “January 14,
2012.” 2 McGowen attached a copy of the crash report to her response. In the
report, she identified the driver of the car in which she was a passenger as
“Staffone” Smith, not Joel Steadman Smith. She did not identify the other driver.
The report reflects that the accident occurred at “Crane & Hirsch” in Houston. The
crash report listed injuries to McGowen’s neck, back, rib cage, and bruises on her
arm. The report does not reflect that the City is at fault. In the description of the
incident, the report simply states, “We was coming off Crane and coming across
and the City truck crash into us. [sic]” This statement does not identify which
vehicle had the right-of-way. The City is not identified as the City of Houston,
although the accident site is listed as being in Houston. The instructions on the

2
 McGowen’s reference in her response to mailing the report on January 14, 2012, a date two
years after the accident, may have been a typographical error.
                                            7
crash report state that the completed form is to be mailed to the Transportation
Department. This crash report is the only evidence attached to McGowen’s
response.

         The City deposed McGowen to investigate her allegations about the City’s
actual notice. After the deposition, the City filed a reply to McGowen’s response
and attached excerpts from her deposition.3 These excerpts contradicted
McGowen’s response to the City’s plea in several respects. For example,
McGowen testified that a friend, whom she referred to as her godsister, picked her
up at the accident scene and drove her to the hospital, contrary to the allegation in
her response that she was taken to the hospital by ambulance. The hospital was
more fully identified as Memorial Hermann Northwest. McGowen could not
provide the godsister’s full name, address, or phone number. McGowen admitted
that the driver’s crash report was actually completed by her godsister the day after
the accident. She also acknowledged that in the crash report, the driver of the
vehicle in which she was a passenger is identified as “Staffone,” whom she said is
actually Steadman. She also acknowledged her report did not identify the same
cross-street of the intersection where the crash occurred that is reflected on the

3
    These deposition excerpts include McGowen’s testimony that:
         1) a friend McGowen could not fully identify drove by right after the accident and
         took her to the hospital;
         2) McGowen did not wait to talk to the police;
         3) McGowen arrived at the emergency room between noon and 1:00 p.m.;
         4) Mary Russell walked up while McGowen was discussing the accident at the
         hospital;
         5) McGowen had no idea what position, title, or authority Russell held with the
         City;
         6) McGowen did not give Russell her full name or her address, she did not tell
         Russell all the injuries she allegedly had suffered, and she did not tell Russell she
         thought the City was at fault;
         7) McGowen’s friend obtained the driver’s crash report form the day after the
         accident and filled it out for McGowen; and
         8) McGowen sent the driver’s crash report to the Transportation Department, not
         to the City.
                                                  8
reports of the City driver and Police Department. 4 McGowen acknowledged
sending the driver’s crash report to Transportation Department, not to Mary
Russell, as she had claimed in her response to the City’s plea.

       During her deposition, McGowen was unable to provide any additional
information about Mary Russell, nor could McGowen identify Russell’s position or
title. McGowen testified at her deposition that Russell walked up while McGowen
was talking to the nurses in the emergency room and identified herself as a City
employee. McGowen admitted she spoke to no one else from the City.

       In addition to these deposition excerpts, the City included with its
supplemental plea a sworn record from Memorial Hermann Northwest showing
that McGowen went to the emergency room on January 21, 2010, a week after the
accident, instead of the day of the accident (January 14, 2010) as she had claimed.

       B. Lack of a Fact Issue on Notice

       To overcome the City’s plea to the jurisdiction, McGowen was required to
produce evidence raising a fact question as to whether she provided formal written
notice to the City or as to whether the City had actual notice. See Miranda, 133
S.W.3d at 228.

          1. Formal Notice

       On appeal, McGowen asserts she provided formal notice to the City by
sending the driver’s crash report to the Transportation Department. 5 She does not
dispute the City’s evidence that notice was not provided to the City Secretary, as is
required. See Houston, Tex., Rev. Ordinances Ch. 2, art. IV, § 2-74 (1994). The
City Charter requires a claimant to provide a “duly verified” notice that includes,
4
 McGowen stated on the driver’s crash report that the accident occurred at “Crane & Hirsch.”
The Police Department accident report identified the cross streets as Crane and Boyles. The
City’s driver identified the road where the accident occurred as Boyles.


                                             9
among other things, the amount for which the claimant will settle the claim, the
actual residence of the claimant for six months before the accident, and the names
and addresses of witnesses. Houston, Tex., City Charter art. IX, § 11 (1913).
McGowen’s unverified driver’s crash report sent to the Transportation Department
did not provide this required information. Therefore, the evidence does not raise a
fact question as to whether McGowen provided formal notice to the City.

          2. Actual Notice

      Actual notice requires evidence the City had knowledge of McGowen’s
injuries, subjective awareness of its alleged fault in causing the injuries, and the
identities of the parties involved. See Simons, 140 S.W.3d at 347; Cathey, 900
S.W.2d at 341.

      In her appellate brief, McGowen concedes, based on her deposition
testimony, that her conversation with Russell at the hospital did not establish actual
notice. McGowen acknowledged during her deposition that she did not tell Russell
her full name and address, claim that the City was at fault in the accident, or
identify either of the drivers involved in the accident. We conclude that the
evidence regarding McGowen’s conversation with Russell at the hospital does not
raise a fact issue as to whether the City had actual notice.

      Our review of the other evidence related to the City’s actual notice of
McGowen’s claim reflects the following: Both the Police Department and the
City’s Department of Public Works investigated the accident. In support of its plea,
the City provided sworn copies of the Police Department accident report and the
internal reports by the Public Works Department. The Police Department report
names the drivers of each vehicle, but it does not reflect that either vehicle had a
passenger. The Public Works Department reports also do not reflect a passenger in
the car driven by Joel Steadman Smith. The Police Department and Public Works

                                          10
accident reports do not mention McGowen, much less state that she was injured.
Thus, even if these reports could be construed as providing notice to the City about
the accident, they are silent about any injuries to McGowen.

      Accident reports are often insufficient to provide actual notice under the Tort
Claims Act. See Carbajal, 324 S.W.3d at 538–39 (holding a police report did not
provide the city with actual notice of a motorist’s claim and dismissing the suit for
lack of jurisdiction); Rojas v. Cnty. of El Paso, 408 S.W.3d 535, 541–42 (Tex.
App.—El Paso. 2013, no pet.) (concluding the Texas Tort Claims Act’s notice
requirements were not met even though the accident report contained certain
information required of formal written notice because there was no evidence of the
County’s subjective awareness that it was at fault for appellants’ injuries); City of
San Antonio v. Herrera, No. 04-13-00304-CV, 2013 WL 5653311 (Tex. App.—
San Antonio Oct. 16, 2013, pet. filed) (mem. op.) (concluding police reports failed
to raise a fact issue as to whether the City had knowledge of its alleged fault in
producing or contributing to the plaintiff’s injury). Merely investigating an
accident also does not provide a governmental unit with subjective awareness of its
fault. Simons, 140 S.W.3d at 347–48.

      In Carbajal, the Supreme Court of Texas concluded that the police officer’s
report “was at most an initial response to the accident,” explaining that “[s]imply
put, the police report here is no more than a routine safety investigation, which is
insufficient to provide actual notice.” 324 S.W.3d at 537, 539. Because the report
in Carbajal did not state that the City was at fault, and other entities could have
been responsible for the alleged negligence, the high court concluded that the
governmental unit lacked actual notice. Id. at 539; cf. Ortiz-Guevara v. City of
Houston, No 14-13-00384-CV, 2014 WL 1618371, at *2–4 (Tex. App.—Houston
[14th Dist.] Apr. 22, 2014, no pet. h.) (mem. op.) (finding police report raised a
fact question on the City’s actual notice because it assigned fault to the City police
                                         11
officer involved in the accident)., There is no evidence in the investigative reports
raising a fact question as to the City’s subjective awareness of its alleged fault. The
Police Department report does not assign fault for the accident and one of the
Public Works Department reports states that the accident was the fault of the other
driver, Joel Steadman Smith. Thus, the reports from the investigations by the
Police Department and the Public Works Department do not provide actual notice
to the City.

      McGowen argues on appeal that the driver’s crash report sent to the
Transportation Department provided actual notice to the City. There is no evidence
that the Transportation Department provided the report to the City or notified it in
any way. Notice to one governmental unit does not impute notice to another
governmental unit. Reese v. Tex. State Dep’t of Highways, 831 S.W.2d 529, 530
(Tex. App.—Tyler 1992, writ denied) (rejecting contention that police report filed
with Texas Department of Transportation imputed actual notice under the Texas
Tort Claims Act to the Texas State Department of Highways and Public
Transportation).

      McGowen argues she is entitled to rely upon the Transportation
Department’s Crash Records Information System. See 43 Tex. Admin. Code §
25.971 (stating the Transportation Department shall be the official repository for
accident reports). She argues that the City’s police department uses the
Transportation Department’s database, and police officers are required to send
their reports to the Transportation Department. See id. § 25.977. A driver involved
in an accident that is not investigated by law enforcement also may complete a
driver’s crash report and submit it to the Transportation Department. See id. §
25.976. McGowen contends that because the Transportation Department’s
database is the repository for accident information, it is for the benefit of
investigators, and an investigator such as the City Public Works Department
                                          12
supervisor, Howard Smith, could have obtained a copy of the report from the
Transportation Department. See Tex. Transp. Code § 550.065 (setting out
procedures to obtain copies of accident reports). There is no evidence that the
supervisor had been notified that McGowen was a passenger in the vehicle driven
by Joel Steadman Smith so that he would have a reason to request a copy of
McGowen’s report. The reports prepared by the Police Department and the City’s
Public Works Department do not mention McGowen.

      Notice can be imputed to the City by an agent or representative who has a
duty to gather facts and investigate. Texas Tech Univ. Health Sci. Ctr. v. Lucero,
234 S.W.3d 158, 163, 168 (Tex. App.—El Paso 2007, pet. denied); City of
Houston v. Daniels, 66 S.W.3d 420, 424 (Tex. App.—Houston [14th Dist.] 2001,
no pet.). McGowen has not cited any authority supporting the proposition that a
report filed with the Transportation Department imputes notice to the City or
another department, however. She cites a case from the Fourth Court of Appeals
stating “a governmental entity cannot put on metaphorical blinders and designate
only one person in its entire organization through whom actual notice may be
imputed when the facts support that there are other representatives who have a duty
to gather facts and investigate on behalf of the governmental entity.” Univ. of Tex.
Health Sci. Ctr. at San Antonio v. Stevens, 330 S.W.3d 335, 339-40 (Tex. App.—
San Antonio 2010, no pet.). In Stevens, a medical malpractice case, the court found
a fact issue on actual notice because the resident’s anesthesia error was reported to
the program director, who investigated the incident. Id. at 339–41. McGowen’s
injuries and allegations that the City was at fault were not reported to a City
employee with a duty to investigate. Stevens does not support McGowen’s
position.

      McGowen also cites City of Wichita Falls v. Jenkins, 307 S.W.3d 854 (Tex.
App.—Fort Worth 2010, pet. denied). Jenkins is also inapposite because the
                                         13
Jenkins court held that the city clerk was actually provided timely formal notice of
the claim in that case. Id. at 858–61. Therefore, the Jenkins court’s statements
regarding actual notice are not necessary to the disposition of the appeal and are
obiter dicta. See id. McGowen cites Jenkins for the proposition that actual notice
includes notice “to the extent that a prudent entity could ascertain its potential
liability stemming from an incident, either by conducting further investigation or
because of its obvious role in contributing to the incident.” Id. at 858. But, we may
not follow this legal standard because it has been disapproved by the Supreme
Court of Texas. See Simons, 140 S.W.3d at 346–48.

      Moreover, the driver’s crash report failed to provide enough information for
the City to conduct a meaningful investigation and it is insufficient to establish the
City’s subjective awareness of its alleged fault. The report does not identify the
City employee driving the truck, it misnamed the driver of the vehicle in which
McGowen was a passenger, and it lists a different street location for the accident
than is reflected on the other reports. Nothing in the report directly assigns fault.
McGowen alleged the City truck crashed into the vehicle in which she was a
passenger, but she did not state which vehicle had the right-of-way or that the City
was at fault. We conclude that the driver’s crash report is insufficient to raise a fact
question on actual notice to the City.

      The City also did not have actual notice of McGowen’s claim by virtue of
the presence of its police officer at the scene after the accident. While the police
officer may have had knowledge that a City employee was involved in the
accident, there is no evidence to show that the police officer had any knowledge
about McGowen’s presence in the vehicle, her alleged injuries, or the City’s
alleged fault in causing those injuries. See City of Houston v. Atkins, No. 14-10-
01265-CV, 2011 WL 1744207, at *3 (Tex. App.—Houston [14th Dist.] May 5,
2011, no pet.) (mem. op.) (holding the evidence failed to present a jurisdictional
                                          14
fact issue regarding actual notice even though City employees were present at the
scene of the accident).

      In Atkins, two Metropolitan Transit Authority bus passengers sued for
injuries they alleged were sustained as a result of a single vehicle accident that
occurred when the bus driver took evasive action to avoid hitting an exposed and
broken metal drainage grate protruding into her lane of traffic. Id. at *1. When the
City was added to the suit, it filed a plea to the jurisdiction alleging lack of notice.
Id. Of the four reports cited as evidence of actual notice in response to the City’s
plea, only one report named one of the two individual plaintiffs. Id. at *3. No
evidence showed that the City received the report. Id. An affidavit was provided to
show City Public Works Department workers were attending the grate after the
accident and Emergency Medical Services was present at the scene. Id. This court
held that the evidence presented no jurisdictional fact issue regarding actual notice,
rejecting an attempt to “cobble” inferences that the City may have known its grate
was a cause of the accident and someone may have been injured in the accident. Id.
McGowen argues that this case does not require a similar “cobbling” of inferences.
We disagree. As in Atkins, the Police Department and Department of Public Works
reports do not name McGowen. Only her own driver’s crash report states that she
was injured as a result of the accident. To support a claim that McGowen’s report
constitutes actual notice requires piecing together the incomplete information on
her report, which was not provided to the City, with information in the other
reports and inferring that because the accident reports reflected the same incident
date, the City had notice. This “cobbling” of inferences is insufficient to raise a
fact question on actual notice.

      Under the applicable standard of review, we conclude that the evidence does
not raise a fact question as to whether the City had actual notice of McGowen’s
claim. McGowen has not provided evidence that the City knew she was a
                                          15
passenger in the vehicle involved in the accident with its employee, knew of her
alleged injuries, or that the City had actual subjective awareness of its alleged fault.
Lack of notice is an incurable jurisdictional defect. Accordingly, we sustain the
City’s sole issue.

      Having sustained the City’s issue, we reverse the trial court’s order denying
the City’s plea to the jurisdiction and render judgment dismissing McGowen’s
claims against the City for lack of subject-matter jurisdiction.



                                 /s/           Kem Thompson Frost
                                               Chief Justice

Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                          16